Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended, and claims 2 and 16 have been cancelled in response to the Non-Final Office Action mailed 11/24/2020.  Claims 1 and 3-15 are currently pending in the application. Among them, claims 5 and 8-14 had been withdrawn by Examiner in the previous Office Action as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 3, 4, 6, 7, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The claims are broadly drawn to a peptide that has the amino acid sequence of SEQ ID NO: 5, 11, 12, and 25 that specifically binds to an IgE antibody of a patient suffering from allergies. 
The specification teaches that the amino acid sequence of SEQ ID NO: 5 (FPQXEXPXXQ), SEQ ID NO: 11 (PXQXXPQQH), and SEQ ID NO: 12 (FPXQXXPQQH) (Para. 0028) in which amino acids at positions 4, 6, 8, and 9 in FPQQEFPQQQ (SEQ ID NO: 47);  2, 4 and 5 in PQQQPPQQH of SEQ ID NO: 49 ; and positions 3, 5, and 6 in FPQQQPPQQH of SEQ ID NO: 50, respectively, are substituted by another amino acid (Para. 0028), wherein X may be any substance provided that the substance has an amino group and a carboxyl group capable of binding to amino acids on both sides or any of the 20 natural amino acids (Para. 0023, Ln. 15-18) and ‘substituted by another amino acid’ means that an amino acid is substituted by any amino acid in the original sequence, and thus encompasses both conservative and nonconservative amino acid substitutions (Para. 0024, Ln. 1-2).
The specification does not appear to specifically disclose the amino acid substitutions of SEQ ID NO: 5, 11, and 12 that would confer similar structure and biochemical properties of ω-5 gliadin as well as the capacity to specifically bind IgE antibody directed against ω-5 gliadin or any other antigen. However, as presently written instant claim 1 asserts that the genus of peptides 
Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995 on IDS of 11/24/20). Further, it is well-known that amino acid substitutions in the antigen at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36 on IDS of 11/24/20). Hence amino acid substitutions at certain positions in the ω-5 gliadin epitope can disrupt binding to IgE antibody by which it is recognized. while Applicant has provided evidence that multiple simultaneous amino acid substitutions as they occur in SEQ ID NO 11 and 12 do not completely disrupt binding to IgE (see Affidavit of 02/24/2021), 5 of the 46 peptides modified from SEQ ID NO: 11 and 12 had reduced binding affinity to patient IgE antibody, suggesting that some of the mutations did negatively impact binding. Further, the X positions in SEQ ID NO: 11 and 12 do not appear to have been substituted with all 20 of the naturally occurring amino acids or all of the possible combinations of said amino acids that can occur at these positions in the polypeptides of the claimed invention. Thus, it is 
Therefore, the genus of peptides having the amino acid sequence of SEQ ID NO: 5, 11, and 12 lack adequate written description because there does not appear to be any correlation between any peptide having the amino acid sequences and the function of binding to an IgE antibody against ω-5 gliadin from wheat bread, specifically, absent of evidence to the contrary provided in the disclosure or working examples of the claimed invention. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of claims drawn towards a polypeptide of SEQ ID NO: 5, 11, and 12 that specifically binds to IgE antibody of a person suffering from any allergy at the time the instant application was filed. 

Scope of Enablement
Claims 1, 3, 4, 6, 7, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide that specifically binds to an IgE antibody from an allergic patient, does not reasonably provide enablement for the entire genus of polypeptides having the amino acid sequence of SEQ ID NO: 5, 11, and 12 capable of binding to IgE from any allergic patient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claims are broadly drawn to a polypeptide having an amino acid sequence of SEQ ID NO: 1 that specifically binds to an IgE antibody. 
any substance provided that the substance has an amino group and a carboxyl group capable of binding to amino acids on both sides or any of the 20 natural amino acids (Para. 0023, Ln. 15-18) and ‘substituted by another amino acid’ means that an amino acid is substituted by any amino acid in the original sequence, and thus encompasses both conservative and nonconservative amino acid substitutions (Para. 0024, Ln. 1-2).
The specification does not teach that any polypeptide of SEQ ID NO: 5, 11, or 12 in which the ‘X’ positions in the amino acid sequence can be substituted with any amino acid such that binding affinity to IgE antibody having specificity against ω-5 gliadin or any other allergen is retained commensurate in scope of claim 1. 
It is well known in the prior art that amino acid side chains can dramatically affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a polypeptide. Further, single amino acid substitutions in either the antibody or antigen can either enhance or diminish binding affinity at the antibody-antigen interface (Colman, see entire document in particular Page 33, Col 1- 2) (Colman, Research in Immunology 145.1 (1994): 33-36 on IDS of 11/24/20).  Thus, amino acid substitutions that either induce folding of the ω-5 gliadin peptides, such as cysteine or methionine which can form disulfide bonds or proline that can introduce bends into a sequence (see Stryer, entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995 on IDS of 11/24/20), or otherwise alter the 

Thus, the claimed invention is not enabled over the full scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, the independent claim recites a polypeptide that “consists of at least one amino acid sequence selected from the group consisting of…” With regard to biological sequences, such as those defined by SEQ ID numbers, the transitional phrase “comprising” allows for the 2, COOH, or both termini of the identified biological sequence (i.e. “open” language) while “consisting of” allows for no additional residues to be added (i.e. “closed” language).  Thus, the claim language is problematic and can lead to misinterpretation. One interpretation is that the claim is limited to a single peptide sequence due to the phrase “consisting of” and selected from the recited Markush group of SEQ ID NOs: 5, 11, 12, and 25.  Note that such an interpretation eliminates the “at least one” open ended range since the phrase “consisting of” limits the claim to a single polypeptide sequence.  Alternatively, the phrase “at least one” encompasses a polypeptide that is actually a fusion construct, wherein multiple sequences selected from SEQ ID NOs: 5, 11, 12, and 25 are joined together. For example, the peptide can be a fusion construct having the structure SEQ ID NO: 5-SEQ ID NO:12-SEQ ID NO:25 or a concatamer of the same sequence, such as SEQ ID NO:5-SEQ ID NO:5-SEQ ID NO:5.  Note that such an interpretation would effectively cancel the “consisting of” language and replace it with “comprising” with regard to the recited polypeptide sequences.  It should be apparent that none of these interpretations are able to simultaneously account for all of the limitations presently recited in independent claim 1, and thus artisans would not be able to reasonably determine the metes and bounds of the invention as presently claimed.  Further, the dependent claims do not appear to resolve this issue concerning the structure of the claimed polypeptides and thus all claims under examination that are dependent on claim 1 are also rejected. 

Response to Arguments
Applicant's arguments filed 02/24/2021 with respect to 112(a) written description and enablement have been fully considered but they are not persuasive. Applicant argues that the genus of peptides consisting of at least one amino acid sequence selected from the group consisting of . 
However, as discussed in the rejections above, the claims are not limited to binding IgE from patients who are allergic to ω-5 gliadin as they encompass binding IgE from any allergic patient.  It is not reasonable that IgE from a patient who is allergic to shrimp will bind to the claimed polypeptide sequences since shrimp and ω-5 gliadin are structurally different. Further, Applicant has provided no evidence indicating that the claimed peptides will bind to IgE from any allergic patient without regard to antigen specificity.  Therefore, Applicant has argued a limitation that is not claimed concerning use of the polypeptides having SEQ ID NOs: 5, 11, 12, and 25.  As stated earlier, while Applicant has provided evidence that multiple simultaneous amino acid substitutions as they occur in SEQ ID NO 11 and 12 do not completely disrupt binding to IgE (see Affidavit of 02/24/2021), 5 of the 46 peptides modified from SEQ ID NO: 11 and 12 had reduced binding affinity to patient IgE antibody, suggesting that some of the mutations did negatively impact binding. Further, the X positions in SEQ ID NO: 11 and 12 do not appear to have been substituted with all 20 of the naturally occurring amino acids or all of the possible combinations of said amino acids that can occur at these positions in the polypeptides of the claimed invention.  Further, there is no data provided for multiple amino acid substitutions of SEQ ID NO: 5. Thus, it would require undue trial and error experimentation to determine which amino acid substitutions at ‘X’ positions in the claimed polypeptides would retain binding affinity to IgE antibody from a patient with any allergy. The claimed polypeptide sequences are also not expected to be shared in . 
Applicant’s arguments, see Page 9, Ln 26 -33 from applicant’s remarks, filed 02/24/2021 with respect to claims 1, 3, 4, 6, 7, and 15 have been fully considered and are persuasive.  The 103 rejection of claims 1, 3, 4, 6, 7, and 15 has been withdrawn. 

   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644